Citation Nr: 0201750	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his nurse


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from October 1961 to April 
1962.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2000 rating decision from the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  A Board decision dated in April 1988 denied the veteran 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  The evidence associated with the claims file subsequent 
to the Board's April 1988 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  While in service, the veteran was diagnosed with a 
personality disorder.

4.  An acquired psychiatric disorder was not manifested 
during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A Board decision in April 1988 denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  The claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1137, 
1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001); Veterans Claims Assistance Act 
of 2000, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a psychiatric disorder 
during service.  The veteran's claim for service connection 
for an acquired psychiatric disorder was previously denied in 
an April 1988 Board decision.  In July 2001 the RO reopened 
the veteran's claim on the basis that new and material 
evidence had been submitted, but denied the claim on the 
merits.  The Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

The Board concurs that some items of evidence submitted 
subsequent to the April 1988 Board decision, including a 
December 1999 letter (suggesting that the veteran's symptoms 
noted during service were the initial stages of a psychiatric 
disorder) from the veteran's private nurse, is new and 
material, as it is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
Having determined that the veteran has reopened his claim, 
the Board must now review the veteran's claim on a de novo 
basis.

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) became law in November 
2000.  The VCAA applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a January 2000 rating decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  See 38 U.S.C.A. § 5103.  Moreover, in 
the Statement of the Case and the July 2001 Supplemental 
Statement of the Case, the RO notified the appellant of all 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
rating decision, the Statement of the Case, and the 
Supplemental Statement of the Case provided to the veteran 
specifically satisfy the requirements of 38 U.S.C.A. § 5103 
of the new statute in that they clearly notify the veteran of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining pertinent medical 
evidence.  The veteran was afforded a VA psychiatric 
examination in February 2001, and a VA physician has offered 
an opinion of etiology concerning the veteran's psychiatric 
disorder.  In addition, service, private, and VA medical 
records have been obtained and are associated with the 
veteran's claims file.

The veteran has indicated that he has been receiving Social 
Security Administration benefits since 1987.  A review of the 
claims file reveals that these records are not associated 
with the claims file.  However, there is no indication that 
the Social Security records contain anything other than 
ongoing treatment records.  In this regard, the Board notes 
that the file already contains ample evidence of the 
veteran's psychiatric disability picture from service to the 
present.  As such, it does not appear that delaying the 
veteran's case for the purpose of obtaining these records 
will yield any relevant evidence not otherwise already 
available.

As such, the Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
psychoses, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's October 1961 enlistment examination noted no 
psychiatric disorders.  In February 1962 the veteran went to 
the emergency room after feeling depressed and experiencing 
thoughts of suicide.  It was noted that the veteran was 
depressed and tearful as he talked about feeling extremely 
uncomfortable, weird, different from others, and he 
considered himself abnormal.  The veteran asserted that his 
problems began during his youth, and that he became so 
concerned with them he was unable to make a satisfactory 
school adjustment.  The veteran was diagnosed with severe and 
chronic emotional instability.  The examiner indicated that 
the veteran had a character and behavior disorder.  The 
Report of Medical history portion of the veteran's February 
1962 service separation examination noted that the veteran 
had frequent trouble sleeping, nervous trouble, and 
depression or excessive worry.  The February 1962 service 
separation examination noted that the veteran had emotional 
instability manifested by free-floating anxiety and concern 
about feeling different from others.

In the years following service, the veteran was examined by 
private physicians on numerous occasions.  In July 1982, a 
psychiatrist indicated that the veteran suffered from 
depressive neurosis with phobias and a mild alcohol problem.  
The psychiatrist stated that the veteran's condition had been 
existing for at least eight years, and he maintained that the 
veteran was, in essence, "a living vegetable, waiting out 
his years doing nothing out of fear of doing anything and 
that it was up to him to decide whether to get on with 
life."  The psychiatrist did not note any relation to 
service.  While a physician diagnosed the veteran with major 
depression in January 1984, and another psychiatrist reviewed 
the veteran's medical history and stated that the veteran's 
brother and nephew also experienced panic attacks similar to 
the veteran's, no link to service was noted.  In a February 
1987 letter, another physician indicated that the veteran had 
been his patient from 1967 until 1986; he indicated that the 
veteran's obsessional thinking and anxiety attacks had first 
started in 1967.  The veteran's military service was not 
discussed.

The veteran received two VA medical evaluations in February 
1987.  The first physician indicated that the veteran had a 
history of generalized depression with depressed mood, poor 
appetite, difficulty sleeping, and suicidal ideation.  
Following the evaluation, the physician diagnosed the veteran 
with depression and anxiety.  The physician gave no opinion 
regarding the veteran's inservice disorder.  The second 
physician diagnosed the veteran as suffering from a 
generalized anxiety disorder.  The physician indicated that 
the veteran's anxious mood had been continuous for twenty 
years or more; he made no comment regarding the veteran's 
disorder and his service.

At a July 1987 RO hearing, the veteran indicated that his 
mental health prior to entering service was good.

In a December 1998 medical report, the veteran's private 
nurse noted that the veteran suffered from an anxiety-panic 
disorder for more than 30 years.  She indicated that his 
prognosis was "very poor to nil."

In a December 1999 letter, the veteran's nurse stated that 
the veteran's anxiety disorder and panic attacks occurred 
during and after his service.  The nurse indicated that 
although the veteran was diagnosed with a personality 
disorder during service, his condition was actually the 
initial stages of a psychiatric disorder with panic attacks.  
The veteran's nurse contended that the veteran was 
misdiagnosed during service. 

In October 2000, the veteran's nurse accompanied the veteran 
at the RO hearing.  During the hearing, the veteran stated 
that his psychiatric disorder did not exist prior to service.  
The veteran's nurse stated that she had known the veteran 
since 1996 and had reviewed his medical records.  She again 
asserted that the veteran's initial personality diagnosis 
that he received in service was incorrect, and that he was 
actually experiencing the initial stages of a psychiatric 
disorder.

Outpatient VA medical records dating from 1994 until 2001 
indicate that the veteran received both medical and 
psychiatric treatment at various hospitals spanning seven 
years.  These records reflect the veteran's treatment for 
alcoholism, panic and anxiety disorder, and depression.  None 
of the attending physicians commented on the link between the 
veteran's disorder and his time in service. 

The veteran was afforded a VA medical examination in February 
2001.  The examiner reviewed the entire claims file in 
connection with the examination.  During the examination, the 
veteran complained that he suffered from panic and anxiety 
disorders, depression, feelings of inferiority, and feelings 
of hopelessness.  The veteran indicated to the examiner that 
he had been treated for these conditions for many years.  
Following the examination, and after reviewing all known and 
available medical records, the examiner diagnosed the veteran 
as suffering from panic disorder, agoraphobia, and dysthymic 
disorder.

At a later date in February 2001 another VA physician 
reviewed the veteran's claims file and stated that it was 
clear the veteran had his first psychiatric difficulties at 
the age of thirteen, having adjustment problems in school.  
The examiner further stated that these adjustment problems 
were triggered when the veteran entered service.  The 
examiner noted that some of the veteran's medical records 
indicated that he had been previously diagnosed with a 
personality disorder, and it was the examiner's opinion that 
it was "very likely" that the veteran's problems in service 
were related to his personality traits, at least, if not to a 
disorder.  The examiner concluded by stating that although 
the veteran currently suffered from panic and anxiety 
disorders, those conditions were not related to his service.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the opinion of the veteran's nurse is insufficient to 
overcome the weight given to the February 1962 service 
medical examination and the February 2001 VA examiner's 
opinion.  While the Board acknowledges the opinion offered by 
the veteran's nurse, the February 2001 VA examiner's opinion 
is persuasive and supported by well-reasoned rationale.  
Having reviewed the veteran's medical records, the VA 
examiner essentially concurred with the diagnoses made by the 
service physician in 1962, i.e., that the veteran suffered 
from a personality disorder while in service and that his 
current disorder was not related to service.  In addition, 
the VA examiner reported that the veteran currently suffers 
from such mental difficulties as anxiety and panic attacks, 
but that those impairments in occupational and social 
function did not appear to be directly related to his 
difficulties initiated in service.  Importantly, the VA 
examiner differentiated between the veteran's personality 
disorder (traits) while in service, and the psychiatric 
disorder he currently suffers from.  While the Board 
recognizes that the veteran's nurse also reviewed the 
veteran's medical records, she failed to express persuasive 
evidence that the veteran's current disability is related to 
his time in service.  Instead, she maintains that the veteran 
suffered not from a personality disorder while in service, 
but from the initial stages of his psychiatric disorder.  The 
veteran's nurse, however, gives no medical evidence to show 
that his current disorder is the same disorder he suffered 
while in service.  Further, although she claims the veteran 
was misdiagnosed in service, there is no evidence indicating 
that the February 1962 examiner was unable or unqualified to 
sufficiently render a psychiatric diagnosis.

The Board notes that the medical evidence shows that the 
veteran did not seek mental health treatment until 1969, or 
nearly seven years after his time in service.  It was at this 
time that the veteran was first diagnosed with a psychiatric 
disorder, and there is no evidence that the veteran was 
diagnosed with a psychiatric disorder prior to 1969.  None of 
the VA or many private physicians who have examined the 
veteran have indicated that his psychiatric disorder began 
while he was in service.  The veteran's nurse is the only 
health professional stating that the veteran's current 
psychiatric disorder was manifested during service.  The 
probative value of a medical opinion is generally based upon 
the scope of the examination and the relative merits of the 
expert's qualifications and analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds 
that the probative value of the nurse's opinion in this 
matter is outweighed by the probative value of the findings 
of the contemporaneous February 1962 service examination and 
the opinion of the February 2001 VA physician.  In view of 
the foregoing, the preponderance of the evidence is against 
the claim for service connection for an acquired psychiatric 
disorder.

As noted, the veteran was not diagnosed with Axis I 
psychiatric disability during service but was instead 
diagnosed with a personality disorder.  Inasmuch as the 
veteran may be claiming service connection for the 
personality disorder manifested during service, the Board 
observes that personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c).

The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against the 
veteran's claim, the evidence is not in equipoise, and there 
is no basis to apply the rule in this case.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder.

Service connection for an acquired psychiatric disorder is 
denied. 




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

